Exhibit 10.1

 

INCREMENTAL ASSUMPTION AGREEMENT

 

Dated as of December 19, 2013

 

INCREMENTAL ASSUMPTION AGREEMENT among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), each Subsidiary listed on the signature pages
hereto as a “U.S. Borrower” (the “U.S. Subsidiary Borrowers” and, together with
the Company, the “U.S. Borrowers”), United Rentals of Canada, Inc., a
corporation amalgamated under the laws of the Province of Ontario (the “Canadian
Borrower”), United Rentals Financing Limited Partnership, a Delaware partnership
(the “Specified Loan Borrower”, and together with the U.S. Borrowers and the
Canadian Borrower, the “Borrowers”), each other Subsidiary listed on the
signature pages hereto as a “Guarantor” (the “Guarantors”), the banks, financial
institutions and other institutional lenders party hereto and Bank of America,
N.A., as agent (the “Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrowers, the Guarantors (as defined in
the Credit Agreement), the Agent and the other agents and lenders named therein
have entered into an Amended and Restated Credit Agreement dated as of October
14, 2011, which was amended by Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of December 16, 2011 and Amendment No. 2 to Amended and
Restated Credit Agreement, dated as of June 28, 2013 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Credit Agreement.

 

(2)                                 The Company previously designated United
Rentals Realty, LLC (“UR Realty”) an Immaterial Subsidiary, but subsequently
adopted resolutions by written consent dated April 30, 2012 which (i) removed UR
Realty’s designation as an Immaterial Subsidiary, thereby requiring UR Realty to
become a U.S. Guarantor for the purposes of the Credit Agreement and each other
Loan Document, effective upon the consummation of the Permitted URNA Merger and
(ii) authorized the guarantee by UR Realty of the Obligations of each other
Obligor with respect to the Credit Agreement, the entry by UR Realty into the
Guarantee Agreements and other Loan Documents, the performance of its
obligations under each such Guarantee Agreement and Loan Document and the grant
of senior security interests in substantially all of UR Realty’s real and
personal property to secure all of the Obligations specified under the Loan
Documents.

 

(3)                             The Borrowers, each Increasing Lender (as
hereinafter defined) and the Agent have agreed to enter into this Agreement in
order to effectuate a Commitment Increase (this “Commitment Increase”) in
accordance with Section 2.8 of the Credit Agreement.

 

SECTION 1.                            Commitment Increase.  Pursuant to Section
2.8 of the Credit Agreement:

 

(a)                                 Subject to the satisfaction of the
conditions precedent set forth in Section 2, on the Effective Date (as
hereinafter defined), each U.S. Lender listed on the signature pages hereof as
an “Increasing Lender” (each, an “Increasing Lender”) shall (i) if such
Increasing Lender is a Lender under the Credit Agreement before giving effect to
this

 

--------------------------------------------------------------------------------


 

Agreement, increase its existing U.S. Revolving Credit Commitment to the amount
set forth opposite such Lender’s name on Schedule 1 hereto and (ii) if such
Increasing Lender is not a Lender under the Credit Agreement before giving
effect to this Agreement (such Increasing Lender, an “Assuming Lender”), hereby
make a U.S. Revolving Credit Commitment under the Credit Agreement as of the
date hereof equal to the amount set forth opposite such Assuming Lender’s name
on Schedule 1 hereto.

 

(b)                                 As of the Effective Date and immediately
after giving effect to this Commitment Increase, the Maximum Revolver Amount
shall be $2,300,000,000 and the Maximum U.S. Revolver Amount shall be
$2,130,000,000.

 

SECTION 2.                            Conditions to Effectiveness.  This
Agreement shall become effective as of the later date (the “Effective Date”) of
the date specified in the Notice of Requested Commitment Increase in respect of
this Commitment Increase and the date on which the following items have been
received by the Agent:

 

(a)                                 Counterparts of this Agreement executed by
the Obligors, the Agent, each Increasing Lender or, as to any Increasing Lender,
advice satisfactory to the Agent that such Lender has executed this Agreement;

 

(b)                                 A certificate signed by a duly authorized
officer of the Borrowers’ Agent stating that:

 

(i)                                     The representations and warranties
contained in each of the Loan Documents and this Agreement are correct in all
material respects (and any representation and warranty that is qualified as to
materiality or Material Adverse Effect is correct in all respects) on and as of
the Effective Date as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a date other than
the Effective Date; and

 

(ii)                                  No Default or Event of Default shall exist
both before and after giving effect to this Commitment Increase;

 

(c)                                  (i) Opinions of counsel for the U.S.
Obligors (including Canadian counsel to United Rentals of Nova Scotia (No.1),
ULC and United Rentals of Nova Scotia (No. 2), ULC) reasonably satisfactory to
the Agent, addressing among other things the due authorization, execution and
delivery of this Agreement, the enforceability of the Loan Documents, after
giving effect to this Agreement, and the continuing validity of the security
interests in the U.S. Collateral created pursuant to the Loan Documents and the
perfection thereof; (ii) a certificate as to the good standing or status of each
U.S. Obligor as of a recent date, from the Secretary of State of the state of
its organization or other Governmental Authority; (iii) a certificate of the
Secretary or Assistant Secretary or Officer of each U.S. Obligor dated the
Effective Date and certifying (A) that the certificate or articles of
incorporation/amalgamation/amendment or memoranda of association (or similar
Organization Documents) of such U.S. Obligor and the by-laws (or similar
Organization Documents) of such U.S. Obligor have not been amended since the
Merger Closing Date (other than the by-laws of the Company, which have been
amended and restated in the form attached as an exhibit to the Company’s June
30, 2013 10-Q filing with the

 

2

--------------------------------------------------------------------------------


 

SEC), and such Organization Documents are in effect on the Effective Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or the equivalent governing body) of
such U.S. Obligor authorizing the authorization, execution and delivery of this
Agreement, the performance of the Loan Documents, after giving effect to this
Agreement and, in the case of the Borrowers, the borrowings thereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Obligor; and (iv) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (iii) above.

 

(d)                                 Evidence that concurrently with the
effectiveness of this Commitment Increase, in accordance with Section 2.8(b) of
the Credit Agreement, (i) the U.S. Lenders shall have made advances among
themselves (through the Agent) so that after giving effect to this Commitment
Increase, the U.S. Revolving Loans and Specified Loans will be held by the U.S.
Lenders on a pro rata basis in accordance with each U.S. Lender’s Pro Rata Share
(after giving effect to the applicable Commitment Increase) and (ii) the U.S.
Borrowers shall have paid to the applicable U.S. Lenders any amounts payable in
respect thereof in accordance with Section 5.4 of the Credit Agreement (with any
reduction in U.S. Revolving Loans or Specified Loans of any U.S. Lender pursuant
to Section 2.8(b) of the Credit Agreement being deemed a prepayment for purposes
of Section 5.4 of the Credit Agreement).

 

(e)                                  Evidence that the Borrowers shall have paid
any and all fees and expenses owing to the Agent and the Lenders in respect of
this Commitment Increase.

 

SECTION 3.                            Reference to and Effect on the Credit
Agreement; Confirmation of Guarantors.  (a) On and after the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, after
giving effect to this Agreement.

 

(b)                                 Each Loan Document, after giving effect to
this Agreement, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.  Without limiting the generality
of the foregoing, the U.S. Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Obligors under the Loan Documents and the Canadian Security Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Canadian Obligations of the Canadian Obligors under the Loan
Documents.

 

(c)                                  The execution, delivery and effectiveness
of this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.                            Assuming Lender.  Each Assuming Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required under Section
12.2(a) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
(including, without limitation, pursuant to the second paragraph of Section 13.1
of the Credit Agreement) and, to the extent of its U.S. Revolving Credit
Commitment and its pro rata portion of the U.S. Revolving Loans and Specified
Loans (collectively, the “Assigned Interest”), shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.2(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase the Assigned Interest, (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assuming Lender, and (viii)  it is a United States person for purposes of
the Code; and (b) agrees that (i) it will, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender and (iii)
such Lender will at all material times continue to be a United States person for
purposes of the Code.

 

SECTION 5.                            Costs, Expenses.  The U.S. Borrowers agree
to pay on demand to the Agent all reasonable and documented out-of-pocket costs
and expenses that the Agent pays or incurs in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Agreement and the other instruments and documents to be delivered hereunder
(including, without limitation, Attorney Costs) in accordance with the terms of
Section 14.7 of the Credit Agreement.

 

SECTION 6.                            Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 7.                            Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.

 

4

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

UNITED RENTALS, INC., as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as a U.S. Borrower and as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title Senior Vice President and Treasurer

 

 

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.,

 

as the Canadian Borrower and as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

UNITED RENTALS FINANCING LIMITED

 

PARTNERSHIP, as the Specified Loan Borrower

 

and as a Guarantor

 

 

 

 

By:

UNITED RENTALS OF NOVA SCOTIA

 

 

(No. 1), ULC, its Managing Partner

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Vice President and Treasurer

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS HIGHWAY

 

TECHNOLOGIES GULF, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

UNITED RENTALS (DELAWARE), INC.,

 

as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

UNITED RENTALS REALTY, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1),

 

ULC, as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2),

 

ULC, as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

UR CANADIAN FINANCING PARTNERSHIP,

 

as a Guarantor

 

 

 

 

By:

UNITED RENTALS FINANCING LIMITED

 

 

PARTNERSHIP, its Managing Partner

 

 

 

 

 

By:

UNITED RENTALS OF NOVA SCOTIA

 

 

 

(NO. 1), ULC, its Managing Partner

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

 

Name: Irene Moshouris

 

 

 

 

Title: Vice President and Treasurer

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as the Agent

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Sr. Vice President

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

Each Lender identified on Schedule I hereto

 

as an Increasing Lender and/or Assuming Lender

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

Name:

Authorized Signatory

 

 

Title:

Authorized Signatory

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Increasing Lender

 

U.S. Revolving Credit Commitment (after giving
effect to the Commitment Increase)

 

Bank of America, N.A.

 

$

269,143,835.62

 

Wells Fargo Capital Finance, LLC

 

$

272,054,794.52

 

Morgan Stanley Bank, N.A.

 

$

155,205,479.45

 

Scotiabanc Inc.

 

$

20,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

100,000,000.00

 

HSBC Bank USA, National Association

 

$

69,178,082.19

 

Union Bank, N.A.

 

$

69,178,082.19

 

SunTrust Bank

 

$

65,000,000.00

 

RBS Citizens Business Capital, a Division of RBS Asset Finance, Inc., a
Subsidiary of RBS Citizens, N.A.

 

$

60,000,000.00

 

Regions Bank

 

$

55,000,000.00

 

TD Bank, N.A.

 

$

50,000,000.00

 

Capital One Business Credit Corp.

 

$

35,000,000.00

 

City National Bank

 

$

27,089,041.10

 

Fifth Third Bank

 

$

30,000,000.00

 

NYCB Specialty Finance Company, LLC, a wholly owned subsidiary of New York
Community Bank

 

$

30,000,000.00

 

Siemens Financial Services, Inc.

 

$

22,671,232.88

 

Rockland Trust Company

 

$

22,500,000.00

 

Cathay Bank

 

$

12,500,000.00

 

 

--------------------------------------------------------------------------------